Title: To James Madison from Pierce Butler, 3 July 1801
From: Butler, Pierce
To: Madison, James


Dear Sir
Philada. July the 3d 1801.
I trouble You with the inclosed letter from Mr. Dominick Hall, a Gentleman of the Bar in So. Carolina. I know very little of him; but under existing Circumstances I dont know that You can do better. He is a steady Republican.

Pray has anything been done for poor Freneau? I feel solicitous to see him out of the reach of want. I am persuaded You have not less friendly feelings towards him.
It is so intensely warm here that I can scarce write—how must it be with You! This Country suffers from a want of rain. With sentiments of sincere regard & Esteem I am Dear Sir Yr Obedt.
P. Butler
The Mercury at 90 Farenht.
 

   
   RC and enclosure (DLC). Enclosure (1 p.), Hall to Butler, 16 June 1801, asks Butler to support his candidacy for the chief judgeship on the U.S. fifth circuit.


